Citation Nr: 0524777	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  95-16 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a low back disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1974 to March 
1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the claim for an increased rating 
for a low back disorder and denied service connection for 
residuals of a head injury.

This case was previously before the Board in May 1998, when 
it was remanded, and in August 2002 in which the back claim 
was denied, and the head injury claim was reopened.  
Following appeal to the Court of Appeals for Veterans Claims 
(Court), the back claim was remanded to the Board.  In July 
2003, the Board once again remanded the claims to the RO for 
additional development.  In a March 2004 decision, the claim 
for service connection for residuals of a head injury was 
granted by the RO.  Therefore, this issue has been resolved 
and is not on appeal before the Board.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In correspondence received at the Board in September 2005, 
the veteran requested that his appeal be withdrawn.

FINDINGS OF FACT

In a statement received at the Board in September 2005, prior 
to the promulgation of a decision in the appeal by the Board, 
the veteran requested that his appeal on the issue of 
entitlement to an increased rating for his low back disorder 
be withdrawn.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the statement received by the Board in September 2005 the 
veteran indicated that he was withdrawing his appeal for a 
higher rating for his lumbosacral spine.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2003).  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.  See Hamilton v. Brown, 4 Vet. App. 528, 537 
(1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (if the 
veteran expressly indicates that adjudication of a particular 
issue should cease, neither the RO nor the Board has 
authority to proceed on that issue).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


